Case 1:20-cv-08042-PKC Document 26-4 Filed 05/18/20 Page 1 of 2




      EXHIBIT 1
                     Case 1:20-cv-08042-PKC Document 26-4 Filed 05/18/20 Page 2 of 2
4/24/2020                                                                  Landmark Web Official Records Search

       Linda Doggett, Lee County Clerk of Circuit Court
       INSTR. # 2019000247026, Doc Type AFF, Pages 1, Recorded 10/25/2019 at 10:23 AM, Deputy Clerk CDEAN
       Rec Fees: $10.00


                                                              DECLARATION OF DOMICILE

            To the Clerk of the Circuit Court (County Comptroller of Lee County, Florida)                      For Recording Information Only:

            This is my/our declaration of domicile in the State of Florida that I
            am/we are filing this day in accordance and in conformity with
            Section 222.17, Florida Statutes.



            I/VVe became a resident on: -ve. ••)T-                      2-0       9
            I/VVe hereby declare that I/We reside in and maintain a place of abode at:

                                 tC,f      LOCIR
                                        Number and Street)
                                                            c
                     '60c                            )
                                          ity and County)
                                                                e.._                                 Florida
                                                                                                                          (Zip Code)


            Which place of abode I/we recognize and intend to maintain as my permanent home and, if I/we maintain another place
            or places of abode in some other state or states, I/we hereby declare that my/our above-described residence and abode in
            the State of Florida constitutes my/our predominant and principal home, and I/we intend to continue it permanently as
            such. I am, at the time of making this declaration, a bona fide resident of the State of Florida residing at:

                 15 - 1              ,o_ck waR Gu
                                        (Number and Street)
                       C0-      Ore ,.066-                     02                                    Florida            33c2
                                                                                                                           -I
                                 , (City and County)                                                                      (Zip Code)

            And the place or places where I/we maintain another or other place or places of abode are as follows: (Here list street
            address, city, county, and state of any other place or places of abode.)

            I/we maintain another abode at:                                               I/we formerly resided at:

             130 A(Number      d Street)
                                                                                            \30     (Number and Street)
                           tN)           C
                     City, County State and Zip)            iN(        S                   \\1 1
                                                                                                \
                                                                                                               Can              \
                                                                                                            C unty, Stater ei Zip)
                                                                                                                                          S       00-245,



                                             MUST BE SIGNED IN THE PRESENCE OF                                  OTARY



                               na ure
                                                                                           z                  Signature

                                             rS                                           It/C        .
                              nn e                                                                            Printed Name


            Sworn to and subscribed before me this c2,14 of             00 -0.2e      r             ,-26"       . appeared 1--( ri ce-a- C-ct 129 ir inf
             acuit zit 16te                                                   .   He/She/They are personally known to me or produced
            110 rt          nVev't-f(Eit6e        V   as identification.
                                                                                                          M fit-r,liiin
                                                                                                    (Signature o
                                                                                                                                              ,‘Asim-9
                                                                                                                     otary Nu lic, State o Florida)

                                         ALISON HENDERSON
                                     Notary Public - State of Florida
                                                                                                          air s iq                      de r 5 vt, J
                                                                                                      nn     ame o     ommissioneNotary       u is
                                        Commission # FF979950
                                     My Comm. Expires Jun 13, 2020




https://or.leeclerk.org/LandMarkWeb/search/index?theme=.blue&section=searchCriteriaName&quickSearchSelection=#                                              1/1
